Case 2:16-cv-14050-MAG-RSW ECF No. 362 filed 06/03/19         PageID.42109     Page 1 of 1

                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOURTHERN DIVISION

  UNITED STATES OF AMERICA,
                                                          Civil Action No.
           Plaintiff,
                                                    2:16-cv-14050 (MAG) (RSW)
        vs.
                                                           District Judge:
                                                      Hon. Mark A. Goldsmith
  QUICKEN LOANS INC.,
                                                         Magistrate Judge:
               Defendant.
                                                       Hon. R. Steven Whalen
                FURTHER CORRECTED STIPULATED ORDER
                      REGARDING SCHEDULING

        WHEREAS, under prior orders the Court revised and set certain deadlines

  and schedules for pending matters in the case and the parties stipulate and agree

  that the case deadlines and schedules should be further revised;

        IT IS HEREBY ORDERED that:

     1. All motions, filings and submissions due by June 3, 2019 are now due

        by June 18, 2019.

     2. The date set forth in paragraph 3 of the Stipulated Order Regarding

        Scheduling of Certain Filings (Dkt. 357), shall be further extended to

        expire on June 18, 2019, unless L.R. 5.3(b) relief is sought at that time.

     3. All other case deadlines remain the same.

  SO ORDERED.

  DATED: June 3, 2019
         Detroit, Michigan                 s/ Mark A. Goldsmith
                                           MARK A. GOLDSMITH
                                           United States District Judge
                                            1
